Exhibit 10.7




EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of November 1,
2018 (the “Effective Date”) between American Water Works Service Company, Inc.
(“Company”) and Radhakrishnan Swaminathan, (“Executive”).
BACKGROUND
WHEREAS, Executive and the Company desire to enter into an employment agreement
embodying the terms by which Executive will be employed by the Company and
Executive desires to accept such employment and enter into such agreement;
NOW, THEREFORE, intending to be legally bound, the Company agrees to employ
Executive, and Executive hereby agrees to be employed by the Company, upon the
following terms and conditions:
1.Employment Term. Executive commenced employment on May 4, 2016 with the
Company as its Chief Technology Officer. Beginning on November 1, 2018,
Executive will serve as the Company’s Executive Vice President and Chief
Customer, Strategy & Technology Officer (“CCSTO”). Executive hereby accepts this
promotion, subject to all of the terms and conditions of this Agreement. This
Agreement shall continue in full force and effect throughout Executive’s
employment unless the Parties mutually agree to amend or modify the terms of
Executive’s employment through written agreement. The term of this Agreement
shall be the period from the Effective Date through the effective date of
termination of Executive’s employment by either party.
2.Employment by the Company
2.1.    At-Will Employment. Executive’s employment relationship with the Company
is, and shall at all times remain, at-will. This means that either Executive or
the Company may terminate the employment relationship at any time, for any
reason or for no reason, with or without Cause (as defined below) or advance
notice, subject to Section 4 below.
2.2.    Position and Duties. As CCSTO, Executive shall have such duties and
authority as shall be determined from time to time by the Chief Executive
Officer of the Company (“CEO”). Executive shall devote Executive’s full business
time, energy, skill and best efforts to the Company’s business and affairs and
to the promotion of the Company’s interests. Executive shall not, during
Executive’s employment by the Company, without the prior written approval of the
CEO or Chief Operating Officer of the Company (“COO”), be employed by or
otherwise engaged in any other business activity requiring any of Executive’s
time, provided that Executive may, to the extent not otherwise prohibited by
this Agreement, devote such amount of time as does not interfere or compete with
the performance of Executive’s duties under this Agreement to any one or more of
the following activities: (i) investing Executive’s personal assets in such
manner as will not require services to be rendered by Executive in the operation
of the affairs of the companies in which investments are made; or (ii) engaging
in charitable activities, including serving on the boards of directors of
charitable organizations; or (iii) serving on other boards of nonprofit or
nonpublic companies, subject to the prior approval of the CEO.
2.3.    Location of Employment. Executive’s principal place of employment shall
be the Company’s offices located in Camden, New Jersey. Executive understands
that Executive’s duties may require periodic business travel.
2.4.    Policies and Procedures. The employment relationship between the parties
shall be governed by this Agreement and by the written policies and practices
established by the Company and provided to Executive in writing. In the event
that the terms of this Agreement differ from or are in conflict with the
Company’s policies or practices, this Agreement shall govern and control.
2.5.    Adverse Interests. During Executive’s employment, Executive agrees not
to acquire, assume or participate in, directly or indirectly, any position,
investment or interest known by Executive to be adverse or antagonistic to the
Company, its business, or prospects, financial or otherwise, or in any


1

--------------------------------------------------------------------------------




company, person, or entity that is primarily in the water and/or wastewater
treatment space without advance approval by the Company. Ownership by Executive
in professionally managed funds over which Executive does not have control or
discretion in investment decisions, or, an investment of less than one percent
(1%) of the outstanding shares of capital stock of any corporation with one or
more classes of its capital stock listed on a national securities exchange or
publicly traded on a national securities exchange or in the over-the-counter
market shall not constitute a breach of this Section, provided that Executive
complies at all times with the Company’s securities purchase and sale
pre-clearance procedures.
3.Compensation, Benefits and Expenses.
3.1.    Base Salary. Beginning November 1, 2018, the Company shall pay to
Executive an annual base salary of $450,000.00 for all services to be rendered
by Executive hereunder. The annual salary of Executive in effect from time to
time is hereinafter referred to as the “Base Salary.” The Base Salary shall be
payable in accordance with the Company’s normal payroll practices and the
Company shall deduct or cause to be deducted from the Base Salary, or any other
payment made hereunder, all taxes and amounts required by law to be withheld.
The Base Salary shall be prorated for any partial year of employment on the
basis of a 365-day year. The Base Salary shall be subject to periodic review and
may be adjusted from time to time in the discretion of the Executive Development
and Compensation Committee.
3.2.    Annual Performance Plan (“APP”). For each calendar year during which
Executive is employed by the Company, Executive will be eligible to earn an
annual discretionary cash bonus award (“APP”). Executive’s APP award is targeted
at 75% of Executive’s Base Salary. Except as otherwise set forth in Section 4.2,
in order to earn and receive APP, Executive must remain employed by the Company
through and including the date on which APP is paid. Executive’s 2018 APP, if
any, will be prorated to as follows: the target amount will be 50% of the Base
Salary paid to Executive for the period from January 1, 2018 to October 31, plus
75% of the Base Salary paid to Executive for the period from November 1, 2018 to
December 31, 2018.
3.3.    Retirement Plans, Medical, Disability and Life Insurance. Executive
shall be entitled to participate in all savings and retirement plans, policies
and programs, if any, made available by the Company to Executives generally, as
amended from time to time at the discretion of the Company. During Executive’s
employment with the Company, Executive shall be entitled to the benefits of such
group medical, travel and accident, short and long-term disability and term life
insurance, if any, as the Company may reasonably determine from time to time.
Nothing in this Agreement or otherwise shall prevent the Company from amending
or terminating any retirement, welfare or other employee benefit plans,
programs, policies or perquisites from time to time as the Company deems
appropriate.
3.4.    Long-Term Performance Plan. Executive shall be eligible to participate
in the Company’s Long-Term Performance Plan (“LTPP”). The terms of the LTPP
awards, if and when granted by the Executive Development and Compensation
Committee of the Company’s Board of Directors (the “Committee”), shall be as set
forth and governed by the Company’s 2017 Omnibus Equity Compensation Plan (the
“Omnibus Plan”), the LTPP plan documents and applicable award documents or
agreements, and the Company shall cause the LTPP awards to be considered for
approval by the Committee to include terms and conditions consistent with those
described in this Agreement. Subject in each case to approval and grant by the
Committee, the LTPP grants will be apportioned as follows: 30% Restricted Stock
Units, 35% Performance Stock Units based on relative Total Shareholder Return
and 35% Performance Stock Units based on compounded adjusted Earnings Per Share
growth, and Executive will be eligible to receive grants of equity-based awards
under the LTPP as follows, subject in all respects to the terms of the Omnibus
Plan and applicable award documents or agreements:


2

--------------------------------------------------------------------------------




Plan Year
Aggregate Value of Equity Awards (LTPP)
Vesting Date
2019
125 % of base salary
1/3rd annually on January 31, 2020, 2021 and 2022
2020
125 % of base salary
1/3rd annually on January 31, 2021, 2022 and 2023
2021
125 % of base salary
1/3 on January 31, 2022
1/3 on January 31, 2023
1/3 on March 31, 2023
2022
125 % of base salary
1/3 on January 31, 2023
2/3 on March 31, 2023
2023
125 % of base salary
All vest on March 31, 2023



3.5.    Cash Retention Award. Executive will receive a cash retention award
bonus as follows:
$100,000.00 if actively employed on September 1, 2020
$100,000.00 if actively employed on September 1, 2022
The Retention Bonus shall be payable on the first payroll cycle immediately
following the above-referenced dates in accordance with the Company’s normal
payroll practices and the Company shall deduct or cause to be deducted from the
Retention Bonus, all taxes and amounts required by law to be withheld.
3.6.    Reimbursement of Expenses. Executive shall be reimbursed for all
reasonable and documented out-of-pocket expenses paid to third parties incurred
by Executive in connection with the performance of Executive’s duties hereunder
in accordance with Company policies. Reimbursement will be made as soon as
practicable following receipt from Executive of sufficient documentation
supporting said expenses.
3.7.    Paid Time Off. Executive shall be entitled to paid time off and other
leave in accordance with the Company’s policies and practices with respect to
similarly situated employees.
3.8.    Indemnification. The Company agrees to defend, hold harmless, and
indemnify Executive for any and all claims arising from and/or in any way
related to Executive’s employment with the Company, including but not limited to
reasonable attorney’s fees, costs and damages and other related litigation
expenses, for any and all claims arising out of any lawsuits, charges of
discrimination, or wage claims (the “Cases”). To the extent Executive was a
covered insured by any Company insurance policy, nothing herein negates such
coverage or indemnity provided by such policy except Executive’s refusal to
cooperate. The Company’s duty to defend, indemnify, and hold Executive harmless
shall not apply if Executive fails to cooperate in the investigation or defense
of the Cases or any other proceedings in which Executive has been identified as
a material witness. To the extent that it is necessary for Executive to retain
counsel other than the Company's counsel with respect to any matter, counsel
shall be selected and paid by the Company subject to approval by Executive,
which approval shall not be withheld unreasonably.
4.    Termination of Employment.
4.1.    Termination of Employment. Executive’s employment shall be terminated
upon the earliest of the following:
(i)    Executive may voluntarily terminate employment with the Company at any
time at the sole discretion of Executive upon thirty (30) days’ prior written
notice to the Company. The Company may decide to accept Executive’s resignation
immediately, and pay Executive thirty (30) days’ Base Salary in lieu of notice.


3

--------------------------------------------------------------------------------




(ii)    The Company may terminate Executive’s employment without Cause (as
defined below) upon thirty (30) days’ written notice to Executive (or pay
Executive thirty (30) days’ Base Salary in lieu of notice) in addition to any
severance provided for in Section 4.2.
(iii)    Executive’s employment may, upon written notice to Executive, be
terminated immediately by the Company at any time for Cause (as defined below).
(iv)    This Agreement shall terminate automatically upon Executive’s death.
(v)    Executive may terminate employment with the Company for Good Reason (as
defined below) upon the expiration of 30 days after Executive has provided prior
written notice to the Company, unless the Company has remedied the event giving
rise to such termination within such 30 days.
(vi)    The Company may terminate this Agreement other than for Cause, death or
disability or voluntary termination for Good Reason following a Change of
Control (each as defined below).
(vii)    By mutual written consent of the Company and Executive.
4.2.    Benefits Payable Upon Termination.
(i)    Following the termination of Executive’s employment with the Company
pursuant to any manner described in Section 4.1, the Company shall pay to
Executive (or, in the event of Executive’s death, Executive’s surviving spouse,
if any, or, if none, Executive’s estate) (a) any Base Salary earned, but unpaid,
for services rendered to the Company on or prior to the date of termination; and
(b) any unreimbursed expenses reimbursable to Executive pursuant to Section 3.6
hereof for expenses incurred on or prior to the date of termination.
(ii)    Provided that Executive signs (and does not revoke) a general release in
favor of the Company in a form determined by the Company, and provided that
Executive does not violate Executive’s obligations under this Agreement,
including without limitation Sections 5, or the Intellectual Property Agreement,
dated September 20, 2018, and Confidentiality Agreement, dated September 20,
2018, in addition to any payments due to Executive pursuant to Section 4.2(i),
in the event the Company terminates Executive’s employment without Cause
pursuant to Section 4.1(ii), or the Executive terminates his employment for Good
Reason pursuant to Section 4.1(v), the Company shall pay or provide to Executive
(a) Base Salary continuation for the duration of the Noncompetition Period (as
defined in Section 5.1 below, but without regard to any extension of such period
pursuant to Section 5.1(iii)) less applicable taxes and withholding, in
accordance with the Company’s usual payroll practices; (b) if termination of
employment occurs after July 1 in a calendar year, a pro-rata APP award (based
on number of full calendar months worked during the calendar year in which
termination occurs), based on the Company’s financial and departmental
performance as set forth in the Company’s APP plan document along with the
Company’s assessment of Executive’s performance for the year in which
termination occurs, which APP award shall be paid at the time APP awards are
paid to other employees of the Company; (c) if Executive elects coverage under
COBRA, reimbursement for continuation of Executive’s COBRA coverage to the
extent the cost of such coverage exceeds the cost to Executive had Executive
remained employed, for four months or, if earlier, until Executive becomes
eligible for coverage under a subsequent employer’s group health plan and
(d) any LTPP grants issued to Executive pursuant to this Agreement will vest 90
days after the termination of employment.
(iii)    Provided that Executive (or Executive’s estate) signs and does not
revoke a general release in favor of the Company in a form reasonably acceptable
to the Company, and provided that Executive does not violate Executive’s
obligations under this Agreement, including without limitation Sections 5 below,
the Intellectual Property Agreement, dated September 20, 2018, and the
Confidentiality Agreement, dated September 20, 2018, in addition to any payments
due to Executive pursuant to Section 4.2(i), in the event that Executive’s
employment terminates on or after July 1 of a calendar year due to Executive’s
death, the Company shall pay to Executive’s estate a pro-rata APP award (based
on number of full calendar months worked during the calendar year in which
termination occurs), based on the Company’s financial and departmental
performance as set forth in the Company’s APP plan document along with the
Company’s


4

--------------------------------------------------------------------------------




assessment of Executive’s performance, for the year in which termination occurs.
The pro-rata APP award shall be paid at the time APP awards are paid to other
employees of the Company.
(iv)    Provided that Executive signs (and does not revoke) a general release in
favor of the Company in a form determined by the Company, and provided that
Executive does not violate Executive’s obligations under this Agreement,
including without limitation Sections 5, or the Intellectual Property Agreement,
dated September 20, 2018, and Confidentiality Agreement, dated September 20,
2018, in addition to any payments due to Executive pursuant to Section 4.2(i),
in the event Executive’s employment is involuntarily terminated within 12 months
following a Change of Control, other than for Cause, death or disability, or
voluntarily terminated by the Executive for Good Reason, pursuant to
Section 4.1(vi), the Company shall pay or provide to Executive (a) Base Salary
continuation for the duration of the Noncompetition Period (as defined in
Section 5.1 below, but without regard to any extension of such period pursuant
to Section 5.1(iii)) less applicable taxes and withholding, in accordance with
the Company’s usual payroll practices; (b) if termination of employment occurs
after July 1 in a calendar year, a pro-rata APP award (based on number of full
calendar months worked during the calendar year in which termination occurs),
based on the Company’s financial and departmental performance as set forth in
the Company’s APP plan document along with the Company’s assessment of
Executive’s performance for the year in which termination occurs, which APP
award shall be paid at the time APP awards are paid to other employees of the
Company; and (c) if Executive elects coverage under COBRA, reimbursement for
continuation of Executive’s COBRA coverage to the extent the cost of such
coverage exceeds the cost to Executive had Executive remained employed, for four
months or, if earlier, until Executive becomes eligible for coverage under a
subsequent employer’s group health plan. The vesting of LTPP grants previously
issued to Executive shall continue to be governed by the change of control
vesting provisions contained in the Omnibus Plan and/or in the grant document or
agreement related thereto.
(v)    It is intended that any benefits under this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), provided under
Treasury Regulations Sections 1.409A1(b)(4), and 1.409A1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A. For purposes of Section 409A (including, without limitation, for purposes
of Treasury Regulations Section 1.409A2(b)(2)(iii)), Executive’s right to
receive any installment payments under this Agreement (whether severance
payments, if any, or otherwise) shall be treated as a right to receive a series
of separate payments and, accordingly, each installment payment hereunder shall
at all times be considered a separate and distinct payment. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and, for purposes
of any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean separation
from service within the meaning of Section 409A. Notwithstanding any provision
to the contrary in this Agreement, if Executive is deemed by the Company at the
time of a separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i), then to the extent delayed commencement of any portion
of such payments or benefits is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) and the related adverse taxation
under Section 409A, such payments shall not be provided prior to the earliest of
(a) the expiration of the six (6) month period measured from the date of
separation from service, (b) the date of Executive’s death or (c) such earlier
date as permitted under Section 409A without the imposition of adverse taxation.
Upon the first business day following the expiration of such period, all
payments deferred pursuant to this paragraph shall be paid in a lump sum, and
any remaining payments due shall be paid as otherwise provided herein. No
interest shall be due on any amounts so deferred.
(vi)    With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A, (a)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (b) the amount of expenses eligible
for reimbursement, or in-kind benefits, provided during any taxable year shall
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (c) such payments shall be made on or
before the last day of Executive’s taxable year following the taxable year in
which the expense was incurred.


5

--------------------------------------------------------------------------------




(vii)    The Company makes no representation or warranty and shall have no
liability to Executive or any other person if any compensation under this
Agreement constitutes deferred compensation subject to Code Section 409A but
does not satisfy an exemption from, or the conditions of, Code Section 409A.
4.3.    Effect of Termination. Executive agrees that should Executive’s
employment be terminated for any reason, Executive shall be deemed to have
resigned from any and all positions, including without limitation as a director
or officer, with the Company and its parents, subsidiaries, and/or affiliates.
4.4.    Definition of Cause. For purposes of this Agreement, “Cause” means that
the Executive (i) has breached any employment, service, non-competition,
non-solicitation, the Intellectual Property Agreement, dated September 20, 2018,
and the Confidentiality Agreement, dated September 20, 2018, or other agreement
or contract with the Company, if any, and, if such breach can be cured by
Executive, the breach remains uncured after Executive receives notice of such
breach and is afforded a period of not less than 30 days to remedy the breach;
(ii) has persistently refused or willfully failed to perform substantially his
duties and responsibilities to the Company, which continues after the Executive
receives notice of such refusal or failure and is afforded a period of not less
than 30 days to remedy the refusal or failure; (iii) has engaged in conduct that
constitutes disloyalty to the Company or that materially damages the property,
business or reputation of the Company; (iv) has engaged in fraud, embezzlement,
theft, material misappropriation with respect the business or assets of the
Company, or the proven commission of a felony; (v) has disclosed trade secrets
or confidential information of the Company to persons not entitled to receive
such information; or (vi) has engaged in such other behavior that is
significantly detrimental to the interests of the Company, as determined by the
Board of Directors.         
4.5.    Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall mean the occurrence of any of the following, without Executive’s written
consent: (a) a materially adverse change or material diminution in the title,
duties, powers, authority or responsibilities of Executive; (b) a material
reduction in annual Base Salary below the amount set forth in Section 3.1; (c) a
material diminution in the authority, duties, or responsibilities of the
supervisor to whom Executive is required to report, from those in effect
immediately prior to a Change of Control; (d) a material diminution in the
budget over which the Participant retains authority from that in effect
immediately prior to a Change in Control; or (e) the Company’s requiring
Executive to be based in any office or location more than 50 miles from that
location at which he performed his services immediately prior to a Change of
Control, except for travel reasonably required in the performance of Executive’s
responsibilities. Notwithstanding the foregoing, Executive’s right to terminate
his employment for Good Reason shall be conditioned upon and may in no event be
exercised until and unless Executive has provided written notice to the Company
of the existence of the circumstances providing grounds for termination for Good
Reason within 30 days of the initial existence of such grounds and the Company
has had at least 30 days from the date on which such notice is provided to cure
such circumstances, and has failed to do so.
4.6.    Definition of Change in Control. For purposes of this Agreement, “Change
in Control” shall be deemed to have occurred if:
(i)    Any “person” (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes (x)
during the 12-month period ending on the date of any acquisition of securities,
a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of American Water Works Company, Inc. (“Parent
Company”) representing more than 35% of the voting power of the then outstanding
securities of Parent Company, or (y) a “beneficial owner,” as defined in clause
(x) above, of more than 50% of the voting power of the then outstanding
securities of Parent Company;
(ii)    The consummation of (A) a merger or consolidation of Parent Company with
another corporation where the stockholders of Parent Company, immediately prior
to the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors, or (B) a sale or other disposition of all
or substantially all of the assets of Parent Company; or


6

--------------------------------------------------------------------------------




(iii)    During any period of 12 consecutive months commencing on or after the
Effective Date while the Omnibus Plan is in effect, directors are elected such
that a majority of the members of the Board of Directors of Parent Company are
individuals who shall not have been members of such board at the beginning of
such 12-month period, except (x) in the case of a director’s death or (y) the
election or nomination for election of each new director who was not a director
at the beginning of such 12-month period where such election was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period.
Notwithstanding the foregoing, the Committee may provide for a different
definition of a “Change of Control” in an LTPP grant document or agreement if
such LTPP grant is subject to the requirements of section 409A of the Code and
the LTPP grant will become payable on, or in connection with, a Change of
Control.
5.    Noncompetition and Nonsolicitation.
5.1.    Executive’s Noncompetition and Nonsolicitation Obligations.
During employment and for a period ending 12 months following the Termination
Date (“Noncompetition Period”), Executive shall not do any of the following
(other than at the direction of the CEO) without the prior written consent of
the CEO or COO:
(i)    Engage in the same or similar duties Executive performed for the Company,
including but not limited to new technology solutions, products, and mobile
applications with and without autonomous intelligence engines; new mobile
platform system design and development; and development of line extensions,
technological quality improvements and productivity improvements, either for any
business entity or organization that is engaged in any business or enterprise
that is competitive with the Company’s business (“Competitive Businesses”).
Competitive Businesses are those that provide water and/or wastewater services
in the United States and Canada at the time of termination of Employee’s
employment. By way of example, the Company has identified the following
companies, including any of their subsidiaries and affiliated companies, as
Competitive Businesses:
•
Aqua America, Inc.

•
Suez North America

•
Aquarion

•
Veolia

•
Inframark

•
Utilities Inc.

•
EPCOR Utilities Inc.

•
SouthWest Water Company

•
Liberty Utilities

“Engaging in” on Executive’s part shall include the following activities:
engaging in, working with, having an interest or concern in, advising, or
permitting one’s name to be used in connection with, an enterprise or endeavor,
either individually, in partnership or in conjunction with any person or
persons, firms, associations, companies or corporations, whether as a principal,
agent, shareholder, employee, officer, director, partner, consultant or in any
manner whatsoever (it is being understood that Executive will retain the right
to invest in or have an interest in entities traded on any public market or
offered by any national brokerage house, provided that such interest does not
exceed 5% of the voting control of that entity); or
(ii)    Either alone or in association with others solicit, or permit any
organization directly or indirectly controlled by Executive to solicit, any
employee or executive of the Company to leave the employ of the Company, or
solicit for employment, hire or engage as an independent contractor, or permit
any organization directly or indirectly controlled by Executive to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by the Company at the time of the termination or cessation of
Executive’s employment with the Company; provided that this clause shall not
apply to the solicitation, hiring or engagement of any individual whose
employment with the Company has been terminated for a period of six (6) months
or longer at the time of such solicitation, hiring or employment.


7

--------------------------------------------------------------------------------




(iii)    Extension of Restrictions. If Executive violates the provisions of
Section 5.1, the twelve (12) month period referred to in this Section 5.1 shall
recommence and the Executive shall continue to be bound by the restrictions set
forth in Section 5.1 until a period of twelve (12) months has expired without
any violation of such provisions.
5.2.    Effect of Breach. Notwithstanding the foregoing, in addition to any
other right or remedy available to the Company, including but not limited to the
equitable remedies set forth in Section 13, the Company may cease making any
payments otherwise due under this Agreement, in the event of a breach by
Executive of this Section 5.1. Additionally, instead of requiring any proof of
damages or losses, Executive and Company agree that as liquidated damages for
any breach of Section 5, Executive shall reimburse all Base Salary continuation
payments set forth in Section 4.2(ii) to the Company.
6.    Advertising Waiver. Executive agrees to permit the Company, and persons or
other organizations authorized by the Company, to use, publish and distribute
advertising or sales promotional literature concerning the products and/or
services of the Company in which Executive’s name and/or pictures of Executive
appear. Executive hereby waives and releases any claim or right Executive may
otherwise have arising out of such use, publication or distribution.
7.    Representations and Warranties.
7.1.    Executive represents and warrants that Executive is not a party to any
other employment, non-competition, or other agreement or restriction which could
interfere with Executive’s employment with the Company or Executive’s or the
Company’s rights and obligations hereunder and that Executive’s acceptance of
employment with the Company and the performance of Executive’s duties hereunder
will not breach the provisions of any contract, agreement, or understanding to
which Executive is party or any duty owed by Executive to any other person.
7.2.    The Company and its parents, subsidiaries, and/or affiliates, do not
wish to incorporate any unlicensed or unauthorized material, or otherwise use
such material in any way in connection with, its and their respective products
and services. Therefore, Executive hereby represents, warrants and covenants
that he has not and will not disclose to the Company or its parents,
subsidiaries, and/or affiliates, use in their business, or cause them to use,
any information or material which is a trade secret, or confidential or
proprietary information, of a third party, including, but not limited to, any
former employer, competitor or client, unless the Company or its parents,
subsidiaries, and/or affiliates have a right to receive and use such information
or material.
8.    Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, two (2) business days after the date when sent to the recipient by
reputable express courier service (charges prepaid) or four (4) business days
after the date when mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid. Such notices, demands and other
communications shall be sent to Executive and to the Company at the addresses
set forth below:
If to Executive:
Radhakrishnan Swaminathan
2323 Race Street, Unit 1212
Philadelphia, PA 19103
If to the Company:
Michael Sgro, EVP, General Counsel and Secretary
American Water Works Service Company, Inc.
One Water Street
Camden, NJ 08102-1658
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.


8

--------------------------------------------------------------------------------




9.    Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with respect to the subject
hereof and supersede all prior agreements and understandings, whether written or
oral, among the parties, with respect thereto. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. Notwithstanding the foregoing sentence,
Executive’s obligations under the Intellectual Property Agreement, dated
September 20, 2018, and Confidentiality Agreement, dated September 20, 2018,
remain in full force and effect.
10.    Waivers and Amendments. The respective rights and obligations of the
Company and Executive under this Agreement may be waived (either generally or in
a particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) by such respective party. Any waiver
of a breach of this Agreement shall be in writing and shall not be deemed to be
a waiver of any successive breach, unless the writing so states. This Agreement
may be amended only with the written consent of the Executive and a duly
authorized representative of the Company.
11.    Binding Effect of Agreement. This Agreement, being for the personal
services of Executive, shall not be assignable by Executive. This Agreement will
bind the heirs, personal representatives, successors and assigns of both
Executive and the Company, and inure to the benefit of both Executive and the
Company, and to Executive and its heirs, successors and assigns, except that the
duties and responsibilities of Executive are of a personal nature and shall not
be assignable or delegable in whole or in part by Executive. The Company may
assign its rights, together with its obligations hereunder, (i) in connection
with any merger, consolidation, or transfer or other disposition of all or
substantially all of its assets, and such rights and obligations shall inure to,
and be binding upon, any successor to the Company or any successor to all or
substantially all of the assets of the Company or (ii) to the Company’s parents,
subsidiaries, and/or affiliates, which successor shall expressly assume such
obligations.
12.    Choice of Law and Forum. This Agreement shall be governed by the
substantive law of the state of New Jersey without regard to its conflict of law
rules. The Company and Employee consent to the exclusive jurisdiction of the
courts of New Jersey to adjudicate any and all disputes arising between them and
hereby waive any and all objections based on alleged lack of personal
jurisdiction.
13.    Equitable Remedies. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 5 would be inadequate and the Company would suffer irreparable damages
as a result of such breach or threatened breach. In recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.
The Company and Executive agree that the covenants set forth in this Agreement
shall be enforced to the fullest extent permitted by law. Accordingly, if, in
any judicial proceedings, a court or arbitrator shall determine that such
covenant is unenforceable for any reason, including, without limitation, because
it covers too extensive a geographical area or survives too long a period of
time, then the parties intend that such covenant shall be deemed to cover only
such maximum geographical area and maximum period of time, if applicable. and/or
shall otherwise be deemed to be limited in such manner, as will permit
enforceability by such court or arbitrator. The Company and Executive further
agree that the covenants set forth in this Agreement are reasonable in all
circumstances for the protection of the legitimate interests of the Company and
its members.
14.    Cooperation; No Disparagement. During and after the Noncompetition
Period, Executive agrees to provide reasonable assistance to the Company
(including assistance with litigation matters), upon the Company’s request,
concerning Executive’s previous employment responsibilities and functions with
the Company. Additionally, Executive agrees not to make written (to include
online or other written statements) or oral statements about the Company, its
parents, subsidiaries, and/or affiliates, or any of their respective employees
that are negative or disparaging. Nothing in this Agreement shall preclude
Executive from communicating or testifying truthfully (i) to the extent required
or protected by law, (ii) to any federal, state, or local governmental agency,
(iii) in response to a subpoena to testify issued by a court of competent
jurisdiction, or (iv) in any action to challenge or enforce the terms of this
Agreement.


9

--------------------------------------------------------------------------------




15.    Severability; Ambiguity; Title and Subtitles; Singular and Plural
Counterparts; Electronic Mail.
(i)    In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.
(ii)    Any ambiguity in this Agreement shall not be construed against either
party as the drafter.
(iii)    The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.
(iv)    Except for purposes of Section 4 of this Agreement, a submission by
electronic mail shall be deemed a writing and approval by electronic mail shall
be considered written approval.
(v)    This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together constitute one instrument.
(vi)    Counterparts of this Agreement (or applicable signature pages hereof)
that are manually signed and delivered by electronic mail (.pdf or similar
format) shall be deemed to constitute signed original counterparts hereof and
shall bind the parties signing and delivering in such manner.
[remainder of page intentionally left blank]


10

--------------------------------------------------------------------------------






The Company and Executive have carefully read and understand all of the
provisions of this Agreement. They enter into this Agreement freely, knowingly,
and voluntarily. In entering into this Agreement, neither the Company nor
Executive is relying upon any representations or promises not expressly set
forth in this Agreement. Intending to be legally bound to this Agreement, the
Company’s representative and Executive sign their names below.
/s/ MELANIE KENNEDY
 
/s/ RADHAKRISHNAN SWAMINATHAN


Melanie Kennedy
Senior Vice President Human Resources
American Water Works Service Company, Inc.
 


Radhakrishnan Swaminathan
 


Dated: November 1, 2018     
 


Dated:  October 31, 2018     



11